Exhibit 10.2

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

May 27, 2015

To: FireEye, Inc.

1440 McCarthy Blvd.

Milpitas, CA 95035

Telephone No.: (408) 321-6300

Attention: Chief Financial Officer

Re: Forward Stock Purchase Transaction

 

 

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Morgan Stanley &
Co. LLC (“Dealer”) and FireEye, Inc. (“Issuer” or “Counterparty”) on the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern.

1. This Confirmation evidences a complete binding agreement between Counterparty
and Dealer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation (notwithstanding anything to the contrary herein)
shall be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Master Agreement”) as if Dealer and Counterparty had executed an agreement
in such form (but without any Schedule except for (i) the election of the laws
of the State of New York as the governing law (without reference to choice of
law doctrine), (ii) the election of US Dollars (“USD”) as the Termination
Currency, (iii) the election of an executed guarantee of Morgan Stanley
(“Guarantor”) dated as of the Trade Date in substantially the form attached
hereto as Annex A as a Credit Support Document, (iv) the designation of
Guarantor as Credit Support Provider in relation to Dealer and (v) (a) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the Master
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
the shareholders’ equity of Guarantor, (b) the phrase “, or becoming capable at
such time of being declared,” shall be deleted from clause (1) of such
Section 5(a)(vi), (c) “Specified Indebtedness” shall have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of
Guarantor’s (or its subsidiaries’) banking business and (d) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”) on the Trade
Date. In the event of any inconsistency between the provisions of the Master
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Master Agreement.



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Forward for purposes of the Equity
Definitions. The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms:

Trade Date:

May 27, 2015

Effective Date:

June 2, 2015, subject to cancellation of the Transaction as provided in Section
7(c) “Early Unwind” below.

Seller:

Dealer

Buyer:

Counterparty

Shares:

The shares of common stock, $0.0001 par value per Share, of Counterparty (Ticker
Symbol: “FEYE”).

Number of Shares:

Initially 1,555,210 Shares. On each Settlement Date, the Number of Shares shall
be reduced by the Daily Number of Shares delivered by Dealer to Counterparty on
such Settlement Date.

Daily Number of Shares:

For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by Dealer in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.

Maturity Date:

June 1, 2020 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day).

Forward Price:

$45.01

Prepayment:

Applicable

Prepayment Amount:

$70,000,002.10

Prepayment Date:

The Effective Date, so long as no cancellation of the Transaction has occurred
as provided in Section 7(c) “Early Unwind.”

Exchange:

The NASDAQ Global Select Market

Related Exchange(s):

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.

Calculation Agent:

Dealer; provided that following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Master
Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Counterparty of such failure, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent.

 

2



--------------------------------------------------------------------------------

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation by
the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will the Calculation Agent be obligated to share with Counterparty any
proprietary or confidential data or information or any proprietary or
confidential models used by it. Settlement Terms:

Physical Settlement:

Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for the related
Valuation Date on the relevant Settlement Date.

Valuation Dates:

(a) Any Scheduled Trading Day following the Effective Date designated by Dealer
in a written notice (a “Settlement Notice”) that is delivered to Counterparty at
least two Scheduled Trading Days prior to such Valuation Date, specifying (i)
the Daily Number of Shares for each such Valuation Date and (ii) the related
Settlement Date(s) and (b) the Maturity Date.

 

If on any Exchange Business Day, the Number of Shares is greater than the number
of Shares underlying all of Counterparty’s then outstanding 1.000% Convertible
Senior Notes due 2035 (the “Notes”), Counterparty may provide written notice to
Dealer of such fact (such notice, a “Notional Excess Notice”). Promptly
following the date 90 calendar days immediately following the date on which
Dealer receives a Notional Excess Notice from Counterparty (taking into
consideration the amount of time necessary to complete any related unwind
activity with respect to Dealer’s Hedge Positions), Dealer shall deliver a
Settlement Notice to Counterparty designating a Valuation Date and related
Settlement Date with respect to a Daily Number of Shares such that the Number of
Shares following such Settlement Date is less than or equal to the number of
Shares underlying all then outstanding Notes.

 

In addition, if on any Exchange Business Day (a “Measurement Day”), Dealer
determines in its sole discretion that the cost to borrow a number of Shares
equal to the Number of Shares as of such Measurement Day (x) is less than 25
basis points and (y) has been less than 25 basis points for the 25 out of 30
consecutive Exchange Business Days immediately preceding such Measurement Day (a
“Stock Borrow Determination”), then, promptly following the date 90 calendar
days immediately following such Stock Borrow Determination (taking into
consideration the amount of time necessary to complete any related unwind
activity with respect to Dealer’s Hedge Positions), Dealer shall deliver a
Settlement Notice to Counterparty designating a Valuation Date and related
Settlement Date with respect to a Daily Number of Shares equal to the Number of
Shares as of the date of such Settlement Notice.

 

3



--------------------------------------------------------------------------------

Market Disruption Event:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

Any event that Dealer, in its commercially reasonable discretion and in good
faith, based on the advice of legal counsel, determines makes it advisable with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures applicable to Dealer (provided that such requirements,
policies and procedures relate to legal or regulatory issues and are generally
applicable in similar situations and applied in a consistent manner in similar
transactions), including any requirements, policies or procedures relating to
Dealer’s commercially reasonable hedging activities hereunder, to refrain from
or decrease any market activity in connection with the Transaction. Dealer shall
notify Counterparty as soon as reasonably practicable (but in no event later
than two Scheduled Trading Days) that a Regulatory Disruption has occurred and
the Valuation Dates affected by it, and Dealer shall promptly notify
Counterparty of any termination of such Regulatory Disruption. Dividends:

Dividend Payment:

In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the Dividend Amount on the third Currency Business Day immediately
following the Dividend Payment Date.

Dividend Amount:

(a) 100% of the per Share amount of any cash dividend declared by the Issuer to
holders of record of a Share on any record date occurring during the period
from, and including, the Effective Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares on such record date (excluding, for
the avoidance of doubt, any Shares delivered by Dealer to Counterparty on such
record date, if such record date is a Settlement Date).

Dividend Payment Date:

Each date on which the relevant Dividend Amount is paid by the Issuer to
shareholders of record. Share Adjustments:

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, the payment of any
cash dividend or distribution on the Shares shall not constitute a Potential
Adjustment Event but instead shall be governed by the provisions set forth under
the heading “Dividends” above.

 

4



--------------------------------------------------------------------------------

Extraordinary Events: New Shares: In the definition of New Shares in Section
12.1(i) of the Equity Definitions, the text in clause (i) shall be deleted in
its entirety and replaced with “publicly quoted, traded or listed on any of the
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors)”. Consequences of Merger Events:

Share-for-Share:

Calculation Agent Adjustment

Share-for-Other:

Calculation Agent Adjustment or Cancellation and Payment, at the sole election
of Dealer

Share-for-Combined:

Calculation Agent Adjustment or Cancellation and Payment, at the sole election
of Dealer Consequences of Tender Offers: Tender Offer: Applicable; provided that
the definition of “Tender Offer” in Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the phrase “greater than 10% and less than 100% of
the outstanding voting shares of the Issuer” with “(x) greater than 15% and less
than 100% of the outstanding Shares in respect of any Tender Offer made by any
entity or person other than the Issuer or any subsidiary thereof or (y) greater
than 20% and less than 100% of the outstanding Shares in respect of any Tender
Offer made by the Issuer or any subsidiary thereof”.

Share-for-Share:

Calculation Agent Adjustment

Share-for-Other:

Calculation Agent Adjustment

Share-for-Combined:

Calculation Agent Adjustment Calculation Agent Adjustment: If, with respect to a
Merger Event or a Tender Offer, the consideration for the Shares includes (or,
at the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia, then Cancellation and
Payment may apply at Dealer’s sole election. Composition of Combined
Consideration: Not Applicable Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. For purposes of
this Confirmation (x) the phrase “will be cancelled” in the first line of
Section 12.6(c)(ii) of the Equity

 

5



--------------------------------------------------------------------------------

Definitions shall be replaced with the phrase “may be cancelled by Dealer in its
reasonable discretion” and (y) the words “if so cancelled” shall be inserted
immediately following the word “and” in the second line of Section 12.6(c)(ii)
of the Equity Definitions. Additional Disruption Events:

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date” immediately
following the word “Transaction” in clause (X) thereof, and (iv) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”.

Failure to Deliver:

Applicable

Hedging Disruption:

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
amended by inserting (i) the following words at the end of clause (A) thereof:
“in the manner contemplated by the Hedging Party on the Trade Date” and (ii) the
following at the end of such Section: “Such inability described in phrases (A)
or (B) above shall not constitute a “Hedging Disruption” if such inability
results solely from the Hedging Party’s creditworthiness or financial position”;
provided, further that Section 12.9(b)(iii) of the Equity Definitions is hereby
amended by inserting in the third line thereof, after the words “to terminate
the Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

Applicable; provided that such increased cost described in Section 12.9(a)(vi)
of the Equity Definitions shall not constitute an “Increased Cost of Hedging” if
such increased cost results solely from the Hedging Party’s creditworthiness or
financial position. For purposes of this Confirmation (x) the comma immediately
preceding “(B)” in the seventh line of Section 12.9(b)(vi) of the Equity
Definitions shall be replaced with the word “and”, (y) clause (C) of Section
12.9(b)(vi) of the Equity Definitions shall be deleted and (z) the words “either
party” in the twelfth line of Section 12.9(b)(vi) of the Equity Definitions
shall be replaced with the words “the Hedging Party”.

Loss of Stock Borrow:

Not Applicable

Increased Cost of Stock Borrow:

Not Applicable

Hedging Party:

For all applicable Disruption Events, Dealer.

Determining Party:

For all applicable Extraordinary Events, Dealer. All calculations and
determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner. Following any calculation by the Determining
Party hereunder, upon written request by

 

6



--------------------------------------------------------------------------------

Counterparty, the Determining Party will provide to Counterparty by email to the
email address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will the Determining Party be obligated to share with
Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it. Non-Reliance: Applicable
Agreements and Acknowledgements Regarding Hedging Activities: Applicable
Additional Acknowledgements: Applicable

3. Account Details:

 

  (a) Account for payments to Counterparty:

    To be provided by Counterparty.

Account for delivery of Shares to Counterparty:

    To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

    To be provided by Dealer.

Account for delivery of Shares from Dealer:

    To be provided by Dealer.

4. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

5. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

FireEye, Inc.

1440 McCarthy Blvd.

Milpitas, CA 95035

Attention: Chief Financial Officer

Telephone No.: [                ]

Facsimile No.: [                ]

 

7



--------------------------------------------------------------------------------

With a copy to:

FireEye, Inc.

1440 McCarthy Blvd.

Milpitas, CA 95035

Attention: General Counsel

Telephone No.: [                ]

Facsimile No.: [                ]

 

  (b) Address for notices or communications to Dealer:

 

To: Morgan Stanley & Co. LLC 1585 Broadway, 5th Floor New York, NY 10036
Attention:

[                ]

Telephone:

[                ]

Facsimile:

[                ]

Email:

[                ]

With a copy to: To: Morgan Stanley & Co. LLC 1221 Avenue of the Americas, 34th
Floor New York, NY 10020 Attention:

[                ]

Telephone:

[                ]

Facsimile:

[                ]

Email: [                ]

6. Representations, Warranties and Agreements.

I. Representations, Warranties and Agreements of Counterparty. Each of the
representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”), dated as of May 27, 2015, between
Counterparty and Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC, as
representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Furthermore, in addition to the representations
set forth in the Master Agreement, Counterparty represents and warrants to, and
agrees with, Dealer, on the date hereof, that:

(a) (i) It is not entering into the Transaction on behalf of or for the accounts
of any other person or entity, and will not transfer or assign its obligations
under the Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of the
Transaction; (ii) it understands that the Transaction is subject to complex
risks which may arise without warning and may at times be volatile, and that
losses may occur quickly and in unanticipated magnitude; (iii) it has consulted
with its legal advisor(s) and has reached its own conclusions about the
Transaction, and any legal, regulatory, tax, accounting or economic consequences
arising from the Transaction; (iv) it has concluded that the Transaction is
suitable in light of its own investment objectives, financial condition and
expertise; and (v) neither Dealer nor any of its affiliates has advised it with
respect to any legal, regulatory, tax, accounting or economic consequences
arising from the Transaction, and neither Dealer nor any of its affiliates is
acting as agent, or advisor for Counterparty in connection with the Transaction.

(b) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(c) The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to update prior statements and

 

8



--------------------------------------------------------------------------------

amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading. Counterparty is not in possession of any material
nonpublic information regarding the business, operations or prospects of
Counterparty or the Shares.

(d) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act.

(e) Counterparty is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution. Counterparty
shall not, during (x) the period beginning on, and including, the 32nd Scheduled
Trading Day immediately preceding June 1, 2020 and ending on, and including, the
second Scheduled Trading Day immediately following June 1, 2020 or (y) the
period beginning on, and including, the date on which Counterparty repurchases
Notes in connection with a “Fundamental Change” (as such term is defined in the
indenture governing the Notes (the “Indenture”)), Counterparty or any subsidiary
thereof enters into any agreement to repurchase or exchange any Notes other than
pursuant to the terms of the Indenture or Counterparty or any subsidiary thereof
repurchases or exchanges Notes pursuant to a tender offer for the Notes (each
such event, a “Repurchase”), and ending on, and including, the second Scheduled
Trading Day immediately following completion by Dealer of any unwind activity
with respect to Dealer’s Hedge Positions as a result of any such Repurchase
(provided that Dealer shall complete such activity within 35 Scheduled Trading
Days (excluding any Scheduled Trading Day on which a Market Disruption Event
occurs) of any such Repurchase) (any period described in clause (x) or clause
(y) a “Prohibited Period”), engage in any such distribution, other than a
distribution meeting the requirements of one of the exceptions set forth in Rule
101(b) and Rule 102(b) of Regulation M. Counterparty shall give contemporaneous
written notice to Dealer of any Repurchase, and Dealer shall give prompt written
notice to Counterparty of its completion of any unwind activity with respect to
Dealer’s Hedge Positions as a result of such Repurchase.

(f) The Transaction was approved by the board of directors of Counterparty, and
Counterparty is entering into the Transaction solely for the purposes stated in
such board resolution. There is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of the Transaction, including, but not limited to, the purchases of Shares to be
made pursuant hereto.

(g) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(h) On and immediately after the Trade Date and the Prepayment Date (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

(i) Counterparty has made, and will make, all filings required to be made by it
with the SEC with respect to the Transaction contemplated hereby.

(j) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will (i) conflict with
or result in a breach of the certificate of incorporation or

 

9



--------------------------------------------------------------------------------

by-laws (or any equivalent documents) of Counterparty, or (ii) violate any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or (iii) conflict with or result in a
breach of any agreement or instrument to which Counterparty is a party or by
which Counterparty is bound or to which Counterparty is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument, except, in the case of clauses (ii) and (iii), as would not
reasonably be expected to have a material adverse effect on Counterparty.

(k) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

(l) Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(m) No U.S. state or local law, rule, regulation or regulatory order applicable
to the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares, other than any regulation that Dealer would be
subject to as a result of its being a regulated entity under various applicable
laws, including U.S. securities laws and FINRA.

(n) On the Trade Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

II. Representations and Warranties of Counterparty and Dealer. Counterparty and
Dealer hereby represent and warrant to Dealer and Counterparty, respectively, on
the date hereof that:

(a) Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(b) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

7. Other Provisions.

(a) Opinions. On or prior to the Effective Date, Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Effective Date, in form and
substance reasonably satisfactory to Dealer, with respect to the due
incorporation, existence and good standing of Counterparty in Delaware, the due
authorization, execution and delivery of this Confirmation, and, in respect of
the execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any material agreement required to be filed as an
exhibit to Counterparty’s most recent Annual Report on Form 10-K, Counterparty’s
certificate of incorporation or Counterparty’s by-laws.

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
128.04 million (in the case of the first such notice) or (ii) thereafter more
than 20.63 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s

 

10



--------------------------------------------------------------------------------

hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

(c) Early Unwind. In the event the sale of the “Series A Notes” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer an opinion of counsel as
required pursuant to Section 7(a), in each case by 12:00 p.m. (New York City
time) on the Prepayment Date, or such later date as agreed upon by the parties
(the Prepayment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(d) Transfer or Assignment.

(i) Dealer may, without Counterparty’s consent, transfer or assign (a
“Transfer”) all or any part of its rights or obligations under the Transaction
(A) to any affiliate of Dealer (1) that has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
Dealer’s credit rating at the time of such Transfer or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or Guarantor
or (B) to any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness (or to any other third party whose obligations are
guaranteed by an entity with a rating for its long term, unsecured and
unsubordinated indebtedness) equal to or better than the lesser of (1) the
credit rating of Dealer at the time of the transfer and (2) A- by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent rating or better by a substitute rating agency mutually
agreed by Counterparty and Dealer. Dealer shall promptly provide written notice
to Counterparty of any such Transfer. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Forward Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition

 

11



--------------------------------------------------------------------------------

described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of a portion of the Transaction to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Master
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Shares
equal to the number of Shares underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 7(f) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Forward Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the Number of Shares
and (B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations (a “Dealer Affiliated Entity”).
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance by such Dealer Affiliated Entity of Dealer’s obligations
hereunder.

(e) Staggered Settlement. If upon advice of counsel with respect to any legal,
regulatory or self-regulatory requirements or related policies or procedures
applicable to Dealer, including any requirements, policies or procedures
relating to Dealer’s commercially reasonable hedging activities hereunder that
would be customarily applicable to transactions of this type by Dealer, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on any Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to such Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Daily Number of Shares otherwise deliverable on such
Nominal Settlement Date on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on a Nominal Settlement Date as follows:

 

  (1) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date or delivery times;

 

  (2) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

  (3) the Physical Settlement terms will apply on each Staggered Settlement
Date, except that the Daily Number of Shares otherwise deliverable on such
Nominal Settlement Date will be allocated among such Staggered Settlement Dates
or delivery times as specified by Dealer in the notice referred to in clause
(1) above.

 

12



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Dealer shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Dealer would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against Dealer’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Dealer hereunder.

(f) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event, and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Master Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Master Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.
Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation,
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price: The value to Dealer of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property or the
per Share unwind price of any Share-linked Hedge Positions, as the case may be.
Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other

 

13



--------------------------------------------------------------------------------

property, the “Exchange Property”), a unit consisting of the type and amount of
such Exchange Property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Nationalization, Insolvency or Merger Event,
as determined by the Calculation Agent. Failure to Deliver: Applicable Other
applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(g) Securities Contract, Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event under this Confirmation with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

(h) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction. Obligations
under the Transaction shall not be netted, recouped or set off (including
pursuant to Section 6 of the Master Agreement) against any other obligations of
the parties, whether arising under the Master Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Master Agreement) against
obligations under the Transaction, whether arising under the Master Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

(i) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

(j) Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

(k) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

14



--------------------------------------------------------------------------------

(l) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the Number of
Shares hereunder, if Dealer reasonably determines, in its discretion, based on
advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate (i) to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or (ii) to enable Dealer to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements or related policies and procedures applicable to Dealer, including
any requirements, policies or procedures relating to Dealer’s hedging activities
hereunder; provided that in no event shall Dealer have the right to so postpone
or add any Valuation Date(s), Settlement Date(s) or any other date of valuation,
payment or delivery beyond the 30th Scheduled Trading Day (excluding any
Scheduled Trading Day on which a Market Disruption Event occurs) immediately
following the Maturity Date.

(n) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

(o) Payment by Counterparty. In the event that, following payment of the
Prepayment Amount, (i) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default and, as a result, Counterparty owes to Dealer an amount calculated under
Section 6(e) of the Master Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, in each case, such
amount shall be deemed to be zero.

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Prepayment Amount by Counterparty and receipt by Counterparty of any
payment pursuant to the provisions under the heading “Dividends” in Section 2,
nothing in this Confirmation shall be interpreted as requiring Counterparty to
pay or receive cash, except in circumstances where payment or receipt of cash is
within Counterparty’s control or in those circumstances in which holders of
Shares would also receive cash.

(q) Notice. Counterparty shall, upon obtaining knowledge of the occurrence of
any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in respect of
which it would be the Defaulting Party, a Termination Event in respect of which
it would be an Affected Party, a Potential Adjustment Event or an Extraordinary
Event (including without limitation an Additional Disruption Event), notify
Dealer within one Scheduled Trading Day of the occurrence of obtaining such
knowledge.

(r) Agreements and Acknowledgements Regarding Hedging.

(i) Counterparty understands, acknowledges and agrees that: (A) at any time on
and prior to the final Valuation Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Counterparty shall be conducted and shall do so in a manner that
it deems appropriate to hedge its price and market risk with respect to the
Forward Price; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares in a
manner that may be adverse to Counterparty.

 

15



--------------------------------------------------------------------------------

(ii) Dealer agrees that it will use commercially reasonable efforts to establish
its initial Hedge Positions, or portion thereof, with respect to the Transaction
that consists of over-the-counter equity derivatives transactions relating to
the Shares with one or more counterparties that Dealer believes in good faith to
be a purchaser of the Notes at or around the time it agrees to enter into such
transaction with such counterparty (it being understood that for the avoidance
of doubt, following the establishment of such Hedge Positions, Dealer shall not
be required to maintain any such Hedge Positions with any such counterparties).

(s) Tax Matters.

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Master Agreement, shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Master
Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Counterparty and Dealer shall provide to each other
valid U.S. Internal Revenue Service Form W-9, or if applicable, Form W-8 BEN,
Form W-8 BEN-E, or other applicable Form W-8, or any successor(s) thereto,
(a) on or before the date of execution of this Confirmation and (b) promptly
upon learning that any such tax form previously provided has become obsolete or
incorrect, and further shall promptly provide such other tax forms and documents
as reasonably requested.

[Signatures to follow on separate page]

 

16



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to Dealer.

 

Yours sincerely, MORGAN STANLEY & CO. LLC By:

/s/ Scott McDavid

Name: Scott McDavid Title: Managing Director

Confirmed as of the date first

above written:

 

FIREEYE, INC. By:

/s/ Michael Sheridan

Name: Michael Sheridan Title:

Senior Vice President and

Chief Financial Officer